Citation Nr: 1225063	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.  

2.  The propriety of the reduction of the disability evaluation for diabetes mellitus, type II, from 20 percent to 10 percent disabling, effective August 1, 2007, to include whether an increased evaluation is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2007 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

In the interest of clarity, the Board will address the procedural posture of the matter presently on appeal.  The January 2007 rating action denied the Veteran's application to reopen a service connection claim for an acquired psychiatric disorder.  In an October 2007 statement, accompanied with a statement from his representative requesting the RO take appropriate action on his acquired psychiatric disorder service connection claim, the Veteran provided the RO with new specific information related to in-service psychiatric trauma(s) (e.g., dates and locations of specific events).  Additionally, in November 2007 he submitted a medical release form pertaining to psychiatric treatment and hospitalization, including shortly after separation.  The RO deemed the October 2007 submission a new application to reopen the acquired psychiatric disorder service connection claim and, in a July 2008 determination, declined to reopen the claim.  The Veteran perfected appellate review of the July 2008 rating action.   However, while neither the October 2007 submission nor the November 2007 medical release form were a notice of disagreement (NOD) with the January 2007 rating action, the Board concludes the submissions constitute new and material evidence received by VA prior to the expiration of the applicable appellate period of the determination (e.g., within one year), requiring any subsequent adjudication relate back to the January 2007 determination, and preventing the determination from becoming final.  See 38 C.F.R. § 3.156(b) (2011); see Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Jennings v. Mansfiled, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2007 rating action is the proper determination on appeal.  

Based on the evidence of record and the holding by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the psychiatric disorder claim, as reflected on the title page.  

The Veteran's statements at his June 2008 VA examination and the May 1981 statement of private physician S. L., M.D., have raised a claim seeking entitlement to a total disability evaluation based on service connected disabilities (TDIU), but the claim has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of the propriety of the reduction of the disability evaluation for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a March 2004 rating decision, the RO denied a petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder (characterized as posttraumatic stress disorder (PTSD)).  The Veteran did not appeal the decision.

2.  Evidence received since the RO's March 2004 decision relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's currently diagnosed schizophrenia paranoid type is as likely as not related to military service.  



CONCLUSIONS OF LAW

1.  The March 2004 RO decision, which denied the Veteran's petition to reopen a claim of service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for schizophrenia paranoid type is warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

In the January 2007 rating action, the RO declined to reopen the service connection claim for an acquired psychiatric disorder; nevertheless, whether the previously denied claim should be reopened is a jurisdictional matter that the Board must address on a de novo basis, prior to any consideration of the underlying claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the analysis to follow will center on whether new and material evidence has been received since the last final determination on this matter.  

The RO denied the Veteran's original service connection claim for an acquired psychiatric condition (then characterized as a nervous condition), in June 1972.  Upon considering statements from the Veteran and service treatment records, the RO concluded there was no evidence of a nexus between any acquired psychiatric disorder and military service.  The Veteran was notified of this determination and of his appellate rights; however, appellate review was not initiated.

In a February 1977 rating action, issued after VA received new and material evidence within one year of a September 1975 determination on the matter, the RO reopened, and denied on the merits, the Veteran's service connection claim for an acquired psychiatric disorder.  In addition to the evidence detailed above, the record contained newly generated medical evidence (i.e., treatments, hospitalizations and examinations), a September 1975 statement from private physician E. G., M.D., and additional statements from the Veteran.  Reviewing the matter de novo, the RO concluded there was no evidence of a nexus between any acquired psychiatric disorder and military service or that any such condition was diagnosed within the presumptive period after separation.  The Veteran was notified of this determination and his appellate rights, but did not perfect appellate review.

An October 1982 Board decision denied the service connection claim (characterized as paranoid-type schizophrenia and posttraumatic stress neurosis) on the merits, following the Veteran perfecting appellate review of a May 1980 rating action.  The Board considered the evidence outlined above, newly generated psychiatric treatment records, the statements from private psychologist P. G., Ph.D., dated in January 1980 and April 1980, VA psychiatric hospitalization records, dated in January 1980 and September 1981, the statement of private physician E.G., M.D., dated in January 1981, VA psychiatric evaluations respectively dated in July 1981, numerous lay statements submitted on the Veteran's behalf and additional statements from the Veteran, including his March 1982 Board testimony.  Following consideration of all evidence of record, the Board, on a de novo basis, denied the claim finding there was no evidence of a nexus between any diagnosed acquired psychiatric disorder and military service or reflecting any such condition was diagnosed within the presumptive period after separation and denied the claim.  

In an April 1987 rating action, the RO declined to reopen the Veteran's service connection claim for an acquired psychiatric condition.  All evidence previously of record, newly generated medical evidence (i.e., treatments, hospitalizations and examinations) and additional statements from the Veteran were considered by the RO in making the determination that the evidence did not bear directly and substantially upon the basis for the prior denial of the claim or that the new evidence by itself or in connection with evidence previously assembled was so significant that it must be considered to fairly decide the merits of the claim.  The Veteran was notified of this determination and his appellate rights, but did not perfect appellate review.

Based on the evidence detailed above, additional medical evidence (i.e., treatments, hospitalizations and examinations) and statements from the Veteran, the RO concluded the new evidence of record was cumulative in nature, in a March 1991 determination.  The Veteran filed a timely NOD with this determination and an April 1991 statement of the case (SOC) was issued; however, he did not perfect appellate review.

Respective May 2002 and March 2004 rating actions declined to reopen the Veteran's service connection claim for PTSD.  Each determination reflects consideration of the evidence previously of record, medical evidence generated since the relevant prior denial and the statements of the Veteran, with the March 2004 determination also considering service personnel records that had been associated with the claims folder.  The RO concluded that the new evidence, when considered with all other evidence of record, did not raise a reasonable possibility of substantiating the claim and was not new and material.  The Veteran was notified of the respective May 2002 and March 2004 determinations and on each occasion apprised of his appellate rights, but he did not perfect appellate review, nor was relevant new and material evidence made of record within one year of either determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2003); see also Bond, 659 F.3d at 1367.  As such, the March 2004 determination is final.  

The May 2004 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record since the March 2004 rating action, including additional post-service treatment records, multiple private and VA examination reports, and statements from the Veteran.  Significantly, a May 1981 statement from private physician S. L., M.D., suggesting that the Veteran's diagnosis of schizophrenia has been characterized by a continuity of symptomatology since his period of service and manifested to a compensable degree within a year of his release from service, warranting presumptive service connection for this condition.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).  Ultimately, the new evidence of record relates to unestablished facts necessary to substantiate the previously denied claim (i.e., a currently diagnosed psychiatric condition that is possibly related to, or had its onset in, military service).  Thus, the Board finds that new and material evidence sufficient to reopen the service connection claim has been received and the appeal is granted to this extent.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Board will now address the claim on the Merits

Merits of the Service Connection Claim

The Veteran presently seeks service connection for an acquired psychiatric disorder, maintaining that psychiatric symptoms had their onset in service, have persisted since separation and are manifestations of his currently diagnosed psychiatric condition.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board notes that the competent evidence confirms the Veteran's diagnosis of schizophrenia paranoid type, including in a June 2008 VA psychiatric examination.  Therefore, the determinative question is whether any such diagnosis is related to the Veteran's military service (or manifested to a compensable degree within one year of service).

As a foundational matter, unfortunately, the Veteran's service treatment records are no longer available and/or associated with the claims folder, requiring the Board to rely on the facts as recorded in a January 1976 VA examination request memorandum.  Under similar circumstances, the Court has held that the Board can rely on facts as stated in VA determinations, adjudications and memorandums because the application of the presumption of regularity requires that, in the absence of clear evidence to the contrary, it must be assumed that the VA accurately recorded the facts as they then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Court reasoned, "[t]o hold otherwise would require this Court to presume that [VA] in its prior decision on the claim did not properly discharge its official duties."  Id.  Thus, the present decision will detail the Veteran's in-service psychiatric history as documented in the January 1976 VA memorandum.  

The Veteran's enlistment and separation examinations are not available or detailed in the January 1976 VA memorandum.  However, the Veteran was hospitalized in-service in October 1971 and a diagnosis of chronic anxiety was made at this time.  

In a September 1975 statement, private physician E. G., M.D., indicates that he treated had provided the Veteran psychiatric treatment for approximately three months, details the objective medical findings and course of treatment undertaken to manage the condition and report and notes a possible schizo-affective diagnosis.  Additionally, Dr. E. G. clearly characterizes the Veteran's condition as chronic in nature and, based on his account of psychiatric symptomatology and relevant medical evidence/findings, opines that the condition may be related to military service.  

At a December 1975 VA examination the Veteran reported experiencing the onset of psychiatric symptoms in-service and of continuing to experience such symptoms since separation.  He also provided an account of multiple psychiatric hospitalizations in the in the year 1974 and numerous in- and post-service psychiatric stressors/traumas.  Ultimately, the VA examiner reported the Veteran's diagnosis of passive-aggressive personality with symptomatic depressive episodes.  In a February 1976 supplemental examination opinion, the VA examiner continued his psychiatric diagnosis of the Veteran, noting that the differing diagnosis of the Veteran's condition reported in the September 1975 statement of Dr. E. G. may have been based on additional facts that were not a part of the record.  Ultimately the examiner did not provide an etiological opinion as to the determinative matter at hand, but recommended that additional psychiatric testing and possibly hospitalization were necessary.  

The Veteran was provided additional VA psychiatric examination, in February 1976.  The VA psychologist noted the Veteran's continued complaints of anxiety and depression and indicated that psychiatric test results were consistent with anxiety and depression in a passive aggressive personality.  However, unable to provide to provide a definitive psychiatric diagnosis, the VA psychologist concurred with the December 1975 VA examiner's recommendation that hospital observation was necessary to accurately diagnose the Veteran's psychiatric condition.  

In an April 1980 statement, private psychologist P. G., Ph.D., detailed treating the Veteran from August 1978 to October 1979 for psychiatric symptoms.  Then based on the Veteran's account of symptoms, relevant medical evidence and examination findings, Dr. P. G. opined that the Veteran's psychiatric condition was worsened by military service.  Dr. P. G. also provides a January 1981 statement, noting the Veteran's history of alcoholism and chronic psychiatric problems, which he stated increased in severity following the Veteran's separation from service.  

Significantly, in support of his present claim, the Veteran has also submitted the May 1981 statement of private physician S. L., M.D., recounting his psychiatric hospitalization from April 1981 to May 1981 and his diagnosis of schizoaffective disorder.  After detailing the Veteran's numerous psychiatric symptoms, the course of treatment associated with the condition and his inability to work, Dr. S. L. opines that the Veteran's psychiatric condition had its onset in service.  

In addition to the evidence detailed above, numerous VA and private psychiatric treatment records, hospitalization records and psychiatric assessments have been associated with the claims folder.  While not highlighted above, without question the Board has considered and reviewed these records and finds them to be generally consistent with the evidence detailed above.  

As a preliminary matter, the Board finds that the Veteran was without any acquired psychiatric disorder, to include schizophrenia paranoid type, or any similar psychiatric defect at the time of his August 1970 enlistment.  Significantly, the Veteran's complete service treatment records, including enlistment and separation examinations, are not available for review, entitling him to the presumption of soundness on service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.034(b).  See also Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the Veteran's service medical records including his service entrance examination report are unavailable, the presumption of soundness attaches).  The Board acknowledges the post-service treatment records and medical statements indicating he experienced psychiatric symptoms prior to service, but the Veteran statements and a bare transcription of his account of pre-service symptoms/conditions is not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As such, the Board finds that no acquired psychiatric disorder was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111; therefore, the analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe, 7 Vet. App. at 245.  

The Board finds that the Veteran has provided a competent and credible account of in- and post-service psychiatric symptomatology.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  His account of experiencing the onset of psychiatric symptomatology is generally confirmed by service department records previously associated with the claims folder.  Moreover, the multiple lay statements from family and acquaintances provide a generally consistent account of psychiatric symptomatology, to include first observing such symptoms after the Veteran's separation from service.  What is more, the Veteran has provided a generally consistent account of psychiatric symptomatology to medical professionals solely for the purpose of obtaining and receiving medical care.  Taken together, the Board finds these factors to render the Veteran's account of psychiatric symptomatology to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record addressing the determinative matter at hand weigh in favor of the claim.  The September 1975 statement of private physician E. G., M.D., and the May 1981 statement of private physician S. L., M.D., reflect medical opinions that the Veteran's diagnosed psychiatric condition had its onset in, or was caused by, military service.  Both opinions evince reliance on relevant medical expertise, a detailed consideration and analysis of the Veteran's competent and credible account of symptomatology, relevant medical evidence and current examination findings to support the provided opinion; moreover, the opinions are generally consistent with all other evidence of record, making the opinions highly persuasive and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  What is more, although the courts have rejected the treating physician rule, the probative value of the medical opinions of Drs. E.G and S. L. are enhanced when considered with the physicians' knowledge and experience treating the claimed condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  Accordingly, the Board finds the September 1975 opinion of Dr. E. G. and the May 1981 opinion of Dr. S. L. to provide highly probative evidence in favor of the service connection claim. 

Further, the respective April 1980 and January 1981 statements of private psychologist P. G., Ph.D., also provide probative evidence in favor of the claim.  The Board acknowledges that Dr. P. G. stated that the Veteran's diagnosed psychiatric condition was aggravated by service; however, when the statement as a whole is considered with all other evidence of record, not only does the opinion clearly place the onset of the diagnosed condition during the Veteran's period of military service but also indicates that the symptoms persisted since separation.  This opinion also reflects a well reasoned medical opinion based on relevant medical evidence, the Veteran's account of symptomatology and Dr. P. G.'s experience treating the diagnosed psychiatric condition.  Id.; see also Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board finds this opinion to also provide probative evidence in favor of the Veteran's claim.  

Conversely, the December 1975 VA examination and January 1976 supplemental VA examination opinion are of little, if any, probative value.  Significantly, the examiner does not provide a clear medical opinion concerning the etiology/onset of the Veteran's diagnosed psychiatric condition.  Upon considering the September 1975 statement of Dr. E. G., the VA examiner also conceded that the opinion was likely based on additional medical evidence that was not available to the examiner when providing the requested opinions.  Moreover, the VA examiner and a February 1976 VA physician both indicated further testing and possibly psychiatric hospitalization were necessary to provide the requested opinions.  These factors taken together significantly limit the probative value of theses medical statements.  See Nieves-Rodriguez, 22 Vet. App. at 304; Washington, 19 Vet. App. at 367-68. 

In sum, the evidence of record confirms the Veteran's diagnosis of schizophrenia paranoid type.  The Veteran has provided a competent and credible account of psychiatric symptomatology, to include in-service onset and continuity since separation, which is generally consistent with the objective medical evidence of record.  Further, the most probative medical opinions of record relate the currently diagnosed psychiatric condition to the Veteran's period of military service.  At the least, a reasonable doubt is raised as to the timing of the clinical onset of the condition or whether it is otherwise related to service.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's currently diagnosed schizophrenia paranoid type is as likely as not related to military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In view of this finding, the Board concludes that service connection for schizophrenia paranoid type is warranted and the claim is granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

The Veteran's claim of service connection for an acquired psychiatric disorder is reopened; service connection for schizophrenia paranoid type is granted.


REMAND

In a May 2007 rating action, the RO reduced the Veteran's disability evaluation for diabetes mellitus, type II, from 20 percent to 10 percent, effective August 1, 2007.  In a September 2007 statement, the Veteran not only expressed dissatisfaction with this determination but sufficiently conveyed a desire for an increased disability evaluation for the condition.  Although the RO addressed the increased rating claim in a July 2008 determination, the Board accepts the Veteran's statement as a timely NOD with the propriety of the reduction of the disability evaluation for diabetes mellitus, type II, to include an whether an increased rating is warranted.  See 38 C.F.R. § 20.201 (2011).  To date however, the RO has not issued the Veteran a SOC with respect to this matter.  Under the circumstances, the Board is without discretion and is obligation to remand the matter to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2011).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, this issue is REMANDED for the following action:

Issue a SOC with respect to the propriety of the reduction of the disability evaluation for diabetes mellitus, type II, from 20 percent to 10 percent disabling, effective August 1, 2007, to include whether an increased evaluation is warranted.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of this issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


